RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3388-19

O.T.,

          Plaintiff-Appellant,

v.

M.G.T., JR.,

     Defendant-Respondent.
_________________________

                   Submitted April 28, 2021 – Decided May 25, 2021

                   Before Judges Accurso and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Monmouth County,
                   Docket No. FV-13-0924-20.

                   Clifford E. Lazzaro, attorney for appellant.

                   Respondent has not filed a brief.

PER CURIAM
      Plaintiff O.T.1 appeals from a March 27, 2020 order dismissing the

temporary restraining order (TRO) she obtained against her husband, defendant

M.G.T., Jr., under the Prevention of Domestic Violence Act (PDVA), N.J.S.A.

2C:25-17 to -35. We affirm, substantially for the reasons set forth in Judge

Stacey D. Adams' comprehensive oral opinion.

      On January 21, 2020, plaintiff secured a TRO against defendant. Several

days later, she moved to amend her TRO complaint. Plaintiff alleged defendant

committed the predicate acts of harassment, N.J.S.A. 2C:33-4(a)-(c) and

terroristic threats, N.J.S.A. 2C:12-3.

      The final hearing was conducted over the course of several days. After

the parties rested, plaintiff asked the judge to reconsider the denial of her

application to amend her complaint to include an incident from December 2019,

when defendant purportedly tried to push plaintiff out of a moving car. Upon

revisiting her evidentiary ruling, Judge Adams permitted the amendment and

allowed plaintiff to introduce an audio recording of the event, subject to

additional cross-examination by defendant.        Moreover, the judge granted




1
 We use initials to protect the privacy of the individuals involved in this appeal.
R. 1:38-3(d)(9).


                                                                             A-3388-19
                                         2
defendant's application to cross-examine plaintiff about a March 11, 2020

certification she filed in the parties' divorce proceedings.

        Once the hearing ended, Judge Adams concluded no final restraining

order (FRO) should issue against defendant, in part, because she found "plaintiff

to be completely incredible."      By way of example, the judge referred to

plaintiff's March 11 certification, and determined it "directly contradict[ed]

testimony that was given by the plaintiff." In addition to other "inconsistencies

in her testimony," the judge found "plaintiff was crying on cue" "on more than

one occasion." Further, the judge determined "plaintiff danced around questions

and didn't give direct answers when she should have." Although the judge also

found defendant was, at times, "belligerent" in his testimony and "coy with some

of [his] answers," overall she found "defendant to be more credible th an the

plaintiff."

      Additionally, the judge meticulously addressed plaintiff's amended

complaint and concluded defendant did not commit the alleged predicate acts of

terroristic threats or harassment.    Referring to a conversation recorded by

plaintiff, which she initiated by asking defendant if he wanted to kill her, the

judge found defendant's response was not a "serious threat" against plaintiff, but

rather "just conversation," as evidenced by the fact plaintiff waited ten days to


                                                                            A-3388-19
                                         3
contact the police to report the alleged threat. Judge Adams further observed

plaintiff's delayed decision to report defendant's purported threat coincided with

him telling her he contacted the Division of Child Placement and Permanency.

Accordingly, Judge Adams found plaintiff went to the police "to get a leg up in

her [divorce proceedings], to get custody of [the parties'] children, and not

because she was scared about something that happened in a joking fashion ten

days earlier." Similarly, the judge found plaintiff's allegation that defendant

tried to physically throw her out of a moving car was not borne out by the

recording plaintiff produced from the alleged incident. The judge reasoned:

            There's no sounds of screaming from the plaintiff,
            there's no sounds of a tussle on that audio. All there is,
            is the unclicking of the seatbelts.

            Given the plaintiff's overall lack of credibility . . . I'm
            going to believe the defendant's version of the events,
            which is that he did get mad . . . and he pulled over the
            car and told her to get out.

Judge Adams similarly rejected the balance of plaintiff's complaint.

      On appeal, plaintiff asserts the judge erred in finding plaintiff failed to

establish the predicate acts she alleged and by declining to grant her an FRO.

We are not convinced.

      When determining whether to grant an FRO pursuant to the PDVA, the

judge has a "two-fold" task. Silver v. Silver, 387 N.J. Super. 112, 125 (App.

                                                                            A-3388-19
                                        4
Div. 2006). "First, the judge must determine whether the plaintiff has proven,

by a preponderance of the credible evidence, that one or more of the predicate

acts set forth in N.J.S.A. [2C:25-19(a)] has occurred." Ibid. The judge must

construe any such acts in light of the parties' history to better "understand the

totality of the circumstances of the relationship and to fully evaluate the

reasonableness of the victim's continued fear of the perpetrator." Kanaszka v.

Kunen, 313 N.J. Super. 600, 607 (App. Div. 1998); see N.J.S.A. 2C:25-29(a)(1).

Second, if the court finds a plaintiff has established, by a preponderance of

evidence, that a defendant has committed one of the enumerated predicate acts

under the PDVA, the issuance of an FRO does not inexorably follow such a

finding. Instead, the judge must consider the need for restraints by engaging in

a separate inquiry, which involves an evaluation of the factors set forth in

N.J.S.A. 2C:25-29(a)(1) to -29(a)(6). Silver, 387 N.J. Super. at 126-27.

      Here, plaintiff alleged defendant committed the predicate acts of

harassment and terroristic threats. A person is guilty of harassment when, "with

purpose to harass another," he or she:

            a. Makes, or causes to be made, a communication or
            communications anonymously or at extremely
            inconvenient hours, or in offensively coarse language,
            or any other manner likely to cause annoyance or alarm;



                                                                           A-3388-19
                                         5
            b. Subjects another to striking, kicking, shoving, or
            other offensive touching, or threatens to do so; or

            c. Engages in any other course of alarming conduct or
            of repeatedly committed acts with purpose to alarm or
            seriously annoy such other person.

            [N.J.S.A. 2C:33-4(a)-(c).]

      Harassment requires that a defendant act with the purpose of harassing the

victim. J.D. v. M.D.F., 207 N.J. 458, 486 (2011). A judge may use "[c]ommon

sense and experience" when determining a defendant's intent. State v. Hoffman,

149 N.J. 564, 577 (1997). The mere assertion that conduct is harassing is not

sufficient. J.D., 207 N.J. at 484. Further, a "victim's subjective reaction alone

will not suffice; there must be evidence of the improper purpose." Id. at 487.

"[T]he decision about whether a particular series of events rises to the level of

harassment or not is fact-sensitive." Id. at 484.

      Regarding the predicate act of terroristic threats,

            a. A person is guilty of a crime of the third degree if he
            threatens to commit any crime of violence with the
            purpose to terrorize another or to cause evacuation of a
            building, place of assembly, or facility of public
            transportation, or otherwise to cause serious public
            inconvenience, or in reckless disregard of the risk of
            causing such terror or inconvenience. . . .

            b. A person is guilty of a crime of the third degree if he
            threatens to kill another with the purpose to put him in
            imminent fear of death under circumstances reasonably

                                                                           A-3388-19
                                         6
            causing the victim to believe the immediacy of the
            threat and the likelihood that it will be carried out.

            [N.J.S.A. 2C:12-3(a)-(b).]

      Proof of terroristic threats must be assessed by an objective standard.

State v. Smith, 262 N.J. Super. 487, 515 (App. Div. 1993). "The pertinent

requirements are whether: (1) the defendant in fact threatened the plaintiff; (2)

the defendant intended to so threaten the plaintiff; and (3) a reasonable person

would have believed the threat." Cesare v. Cesare, 154 N.J. 394, 402 (1998).

      In a domestic violence case, we accord substantial deference to a Family

Part judge's findings, which "are binding on appeal when supported by adequate,

substantial, credible evidence."   Id. at 412.        We provide that deference

especially when much of the evidence is testimonial and implicates credibility

determinations. Ibid. Thus, we do not disturb a judge's factual findings and

legal conclusions, unless we are "convinced that they are so manifestly

unsupported    by   or   inconsistent    with   the    competent,   relevant      and

reasonably credible evidence       as    to      offend     the     interests       of

justice." Ibid. (quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474,

484 (1974)).

      Additionally, we are mindful that initiating a domestic violence case while

parties are engaged in matrimonial litigation can raise a cause for concern that

                                                                                A-3388-19
                                         7
the former might have been instituted by a party to gain an advantage in the

latter. Family judges cognizant of that potential must ensure, before entering an

FRO, that a party's predicate acts, when sustained, constitute more than mere

domestic contretemps. See, e.g., J.D., 207 N.J. at 475; Corrente v. Corrente,

281 N.J. Super. 243, 250 (App. Div. 1995).          Judge Adams conducted this

analysis and concluded no FRO was warranted.            We defer to the judge's

thoughtful findings in this regard because they were solidly grounded on her

credibility findings, as well as other reliable evidence.

      Given our standard of review and Judge Adams' extensive factual and

credibility findings, her legal conclusions are unassailable. To the extent we

have not addressed plaintiff's remaining arguments, we are satisfied they are

without sufficient merit to warrant further discussion in a written opinion. R.

2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-3388-19
                                         8